Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                       Status of Claims
This is in response to applicant’s filing date of February 04, 2020. Claims 1-20 are currently pending.
                                                                        Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 04, 2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
                                                Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Nakazawa et al (US-20210395982-A1)(“ Nakazawa”) and James O'Keeffe (US-20180059248-A1)(“ O'Keeffe”).
As per claim 1 Nakazawa discloses a method (Figure 6), comprising:
 receiving, by a device, implement information associated with an implement of a machine (Nakazawa discloses a work machine 1, Figure 1, having a “work implement 3 [that] is used for work such as digging, earthmoving, ground leveling, or the like. The work implement 3 includes a blade 14, a lift cylinder 15, a tilt cylinder 16, and an arm 17.” Para. [0021].);
 determining, by the device and based on the implement information, a position of the implement relative to a field of view of a light detection and ranging (LIDAR) sensor (Nakazawa at Para. [0007] discloses “processor acquires position data from the distances measured by the LiDAR. The position data indicates a position of at least the part of the work implement and a position of the object around the work machine.”);
Nakazawa does not explicitly disclose determining a scan area within the field of view that has an increased point density. Nakazawa does recognize a at Para. [0007] at least two distinct areas when an image is produced that shows the implement and objects around the work machine.
O'Keeffe in the same field of endeavor discloses a system and method for constructing a map of an environment from adjustable point cloud data from a LIDAR system.  See Abstract and Figures 10A-10D.
 In particular, O'Keeffe discloses determining, by the device and based on the position of the implement, a scan area within the field of view (O'Keeffe discloses, at Para. [0010], “a computer can estimate or classify an object in some or all of the FOV and can select a non-uniform laser scan point distribution (e.g. a higher density in a complex shaped region) based on the object classification.” ), wherein the scan area has an increased point density relative to another area of the field of view that includes the implement (O'Keeffe discloses that the laser scan can be adjusted to produce sections with different point densities. See Para. [0017], which discloses  “techniques provide for non-uniform laser pulse density by dynamically steering a laser based on data indicating the location of important features in the FOV (e.g. boundaries of an object, a person recognized in a digital image).”.);
       causing, by the device, the LIDAR sensor to capture, with the increased point density, LIDAR data associated with the scan area (O’Keeffe discloses at Figure 3 and at Para. [0035] that LIDAR 305 can be “operable to generate increased laser pulse density in a region (e.g. 310a) surrounding the detected object.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the monitoring of objects around a work machine as disclosed in Nakazawa to include the dynamically adjustable LIDAR system of O’Keeffe, since providing an adjustable LIDAR system would enhance safety to those around the work machine because of  increased resolution from a higher point density image. 
              Those in the art would be motivated to combine the adjustable LIDAR system of O’Keeffe with the monitoring of objects around a work machine of Nakazawa because the ability to provide an adjustable point density would increase safety and protection at a job site since the operator can more “accurately recognizing a positional relationship between a work machine and an object around the work machine”. Nakazawa at Para. [0006].  
 processing, by the device, the LIDAR data to determine, using an object detection model, a characteristic of an environment associated with the scan area (Nakazawa at Para. [0040] which discloses “based on the positions of the measurement points measured by the LiDAR 37, images indicative of the blade 14 and the object in front of the blade 14 are generated and displayed on the display 36.”); and
 performing, by the device, an action associated with the characteristic (Nakazawa at Par. [0045] discloses the action of displaying the image to an operator: ” the image 50 is generated and displayed on the display 36. The image 50 indicates the positions of at least the part of the work implement 3 and the object around the work machine 1.”).  
As per claim 2, Nakazawa and O’Keeffe disclose a  method, wherein the implement information is received from at least one of:
 an operator interface of the machine that enables operator control of the implement and includes a setting of the implement within the implement information (Nakazawa at Para. [0045] discloses that “the input device 33 may be disposed in the operating cabin”.), or   a position sensor that senses the position of the implement and includes a measurement associated with the sensed position of the implement within the implement information (Nakazawa discloses at Para. [0042] “second controller 32 calculates and acquires the position data indicative of the blade 14 and the topography in front of the blade 14 from the measurement point data.”).  
As per claim 3, Nakazawa and O’Keeffe disclose a  method, wherein the LIDAR sensor is mounted to the machine in a fixed position that enables (Nakazawa at Para. [0031] discloses “the LiDAR 37 are mounted on the work machine 1.”), based on the position, at least a portion of the implement of the machine to be within the field of view (Nakawaza at Para.[0045] discloses “image 50 indicates the positions of at least the part of the work implement 3 and the object around the work machine 1. Therefore, a user is able to easily and accurately recognize the positional relationship between the work machine 1 and the object around the work machine 1 owing to the image 50.”) .  
As per claim 5, Nakazawa and O’Keeffe disclose a  method, wherein causing the LIDAR sensor to capture the LIDAR data comprises:
 configuring the LIDAR sensor to focus a fixed quantity of LIDAR points of a scan of the LIDAR sensor to be focused within a perimeter of the scan area (O’Keeffe at Para. [0008] discloses “laser steering parameters can steer a steerable laser to regions of the FOV known to be important for avoiding pedestrian accidents such as crosswalks or corners.”); and
 causing the LIDAR sensor to execute the scan to capture the LIDAR data (O’Keeffe at Para. [0009] discloses “computer could analyze some or all of the data from a scan and identify one or more regions to receive an increased density of scan points or a small laser spot size in a subsequent iteration.”).  
As per claim 6, Nakazawa and O’Keeffe disclose a  method, wherein the object detection model is trained to identify an obstruction within the environment (O’Keeffe at Para, [0008] which discloses training to identify from “regions of the FOV that might contain rocks (e.g. the edge or corners of the road).”), wherein the characteristic of the environment corresponds to whether one or more obstructions are within the environment (O’Keefe at Para. [0010] discloses “estimate or classify an object in some or all of the FOV and can select a non-uniform laser scan point distribution (e.g. a higher density in a complex shaped region) based on the object classification. The laser can be dynamically steered to perform the non-uniform scan pattern and the object can be further identified based on the fit of the actual returned laser reflection with expected values.”).  
As per claim 6, Nakazawa and O’Keeffe disclose a  method, wherein the characteristic is associated with whether the environment includes an object of interest, and wherein performing the action comprises:
 indicating, via an operator interface of the machine, whether the environment includes the object of interest (Nakazawa at Figure 2, display 36, and at Para. [0008] which discloses “executed by a processor in order to display a topography around a work machine including a work implement and a position of the work implement on a display.”), or providing , based on whether the environment includes the object of interest, navigation instructions associated with the environment to permit the machine to navigate according to the characteristic (Nakazawa at Para. [0044] discloses “when the work machine 1 is traveling or operating, the image 50 is changed and displayed according to a change in the surroundings of the work machine 1.”).  
As per claim 8 Nakazawa discloses a device (Figure 2), comprising:
 one or more memories (Nakazawa at  Para. [0026] discloses “memory 311 stores programs and data for controlling the work machine 1.”);
 and one or more processors, communicatively coupled to the one or more memories (Nakazawa at Para. [0026] discloses that the “memory 311 stores programs and data for controlling the work machine 1. The processor 312 is, for example, a central processing unit (CPU) and executes processes for controlling the work machine 1 according to a program.”), configured to:
 determine a position of an implement of a machine (Nakazawa at Para. [0007] discloses “processor acquires position data from the distances measured by the LiDAR. The position data indicates a position of at least the part of the work implement and a position of the object around the work machine.”) ;
Nakazawa does not explicitly disclose determining a scan area within the field of view that has an increased point density. Nakazawa does recognize a at Para. [0007] at least two distinct areas when an image is produced that shows the implement and objects around the work machine.
O'Keeffe in the same field of endeavor discloses a system and method for constructing a map of an environment from adjustable point cloud data from a LIDAR system.  See Abstract and Figures 10A-10D.
In particular O’Keeffe discloses a process to determine, based on the position of the implement, a scan area within a field of view of a light detection and ranging (LIDAR) sensor mounted to the machine (O'Keeffe discloses, at Para. [0010], “a computer can estimate or classify an object in some or all of the FOV and can select a non-uniform laser scan point distribution (e.g. a higher density in a complex shaped region) based on the object classification.” ), wherein the scan area has an increased point density relative to another area of the field of view that includes the implement (O'Keeffe discloses that the laser scan can be adjusted to produce sections with different point densities. See Para. [0017], which discloses  “techniques provide for non-uniform laser pulse density by dynamically steering a laser based on data indicating the location of important features in the FOV (e.g. boundaries of an object, a person recognized in a digital image).”.);
   cause the LIDAR sensor to capture, with the increased point density, LIDAR data associated with the scan area (O’Keeffe discloses at Figure 3 and at Para. [0035] that LIDAR 305 can be “operable to generate increased laser pulse density in a region (e.g. 310a) surrounding the detected object.”).  
     It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the monitoring of objects around a work machine as disclosed in Nakazawa to include the dynamically adjustable LIDAR system of O’Keeffe, since providing an adjustable LIDAR system would enhance safety to those around the work machine because of  increased resolution from a higher point density image. 
     Those in the art would be motivated to combine the adjustable LIDAR system of O’Keeffe with the monitoring of objects around a work machine of Nakazawa because the ability to provide an adjustable point density would increase safety and protection at a job site since the operator can more “accurately recognizing a positional relationship between a work machine and an object around the work machine”. Nakazawa at Para. [0006].  
 process the LIDAR data to determine whether an object of interest is within the scan area (Nakazawa at Para. [0040] which discloses “based on the positions of the measurement points measured by the LiDAR 37, images indicative of the blade 14 and the object in front of the blade 14 are generated and displayed on the display 36.”); and
perform an action associated with whether the object of interest is within the scan area (Nakazawa at Para. [0044] discloses “when the work machine 1 is traveling or operating, the image 50 is changed and displayed according to a change in the surroundings of the work machine 1.”).  
As per claim 9, Nakazawa and O’Keeffe disclose a  device, wherein the one or more processors are further configured to:
 receive, from an operator interface, implement information identifying the position of the implement of the machine (Nakazawa at Para. [0033] discloses that “input device 33 includes an operating element such as an operating lever, a pedal, a switch, or the like for operating the travel device 4 and/or the work implement 3.”), wherein the one or more processors, when determining the position, are configured (Nakazawa at Para. [0048] discloses that “controller 30 may execute the abovementioned processes from steps S101 to S104. “) to:
 determine the position based on the implement information (Nakazawa at Figure 6, S102, and Para. [0042] disclosing that “controller 32 includes information indicative of a positional relationship between the LiDAR 37 and the work machine 1. The second controller 32 calculates and acquires the position data indicative of the blade 14 and the topography in front of the blade 14 from the measurement point data.”).  
As per claim 10, Nakazawa and O’Keeffe disclose a  device, wherein the scan area is determined based on a point mapping in a data structure that maps a plurality of positions of the implement to corresponding scan areas (Nakazawa at Figure 2, memory 321 and display 36, data is stored in the memory structure and Para. [0027] which discloses that “memory 321 stores programs and data for controlling the work machine 1.”).  
As per claim 12, Nakazawa and O’Keeffe disclose a  device, wherein the LIDAR data is processed using an object detection model (Nakazawa at Para. [0040] which discloses “based on the positions of the measurement points measured by the LiDAR 37, images indicative of the blade 14 and the object in front of the blade 14 are generated and displayed on the display 36.”), wherein the object detection model is configured to identify a particular object of interest at a particular distance when a threshold quantity of LIDAR points of the scan area illuminate the particular object of interest (O'Keeffe discloses, at Para. [0010], “a computer can estimate or classify an object in some or all of the FOV and can select a non-uniform laser scan point distribution (e.g. a higher density in a complex shaped region) based on the object classification.” ), wherein the increased point density enables the threshold quantity of LIDAR points to be satisfied  (O’Keeffe at Para. [0006] discloses “dynamically configure a LIDAR by identifying objects or regions of interest in a FOV and dynamically apportioning LIDAR resources (e.g. number or density of laser pulses), based on a number or relative importance of identified objects is disclosed.”).  
As per claim 13, Nakazawa and O’Keeffe disclose a  device, wherein the LIDAR data is processed using an object detection model, wherein the object detection model is associated with a navigation system of the machine, and wherein the object detection model is configured to identify and indicate to the navigation system at least one (O’Keeffe at Para. [0068] discloses “laser emitted in an unobstructed direction can travel in a straight line to an object beyond the vehicle and can be reflected along the same straight line path.”)of:
 a route within a worksite of the machine, a waypoint associated with the route of the machine, or an obstruction associated with the route of the machine (O’Keefe at Para. [0010] discloses “estimate or classify an object in some or all of the FOV and can select a non-uniform laser scan point distribution (e.g. a higher density in a complex shaped region) based on the object classification. The laser can be dynamically steered to perform the non-uniform scan pattern and the object can be further identified based on the fit of the actual returned laser reflection with expected values.”).  
As per claim 14, Nakazawa and O’Keeffe disclose a  device, wherein performing the action comprises at least one of:
 indicating, via a display of an operator interface, whether the object of interest is within an environment of the machine that is associated with the scan area (Nakazawa at Figure 2, display 36, and at Para. [0008] which discloses “executed by a processor in order to display a topography around a work machine including a work implement and a position of the work implement on a display.”), or   controlling the machine according to whether the object of interest is within the environment (Nakazawa at Para. [0044] discloses “when the work machine 1 is traveling or operating, the image 50 is changed and displayed according to a change in the surroundings of the work machine 1.”) .  
As per claim 15, Nakazawa discloses a system (Figures 2 & 8) comprising:
 a light detection and ranging (LIDAR) sensor (Nakazawa at Figure 8, Lidar 37.);
 and a controller configured (Nakazawa at Para. [0026] discloses “first controller 31 and the second controller 32 are programmed to control the work machine 1.”)to:
 determine, based on implement information associated with an implement of a machine, a position of the implement (Nakazawa at Para. [0007] discloses “processor acquires position data from the distances measured by the LiDAR. The position data indicates a position of at least the part of the work implement and a position of the object around the work machine.”);
Nakazawa does not explicitly disclose determining a scan area within the field of view that has an increased point density. Nakazawa does recognize a at Para. [0007] at least two distinct areas when an image is produced that shows the implement and objects around the work machine.
O'Keeffe in the same field of endeavor discloses a system and method for constructing a map of an environment from adjustable point cloud data from a LIDAR system.  See Abstract and Figures 10A-10D.
In particular O’Keeffe discloses a process to  determine, based on the position of the implement, a scan area of the LIDAR sensor (O'Keeffe discloses, at Para. [0010], “a computer can estimate or classify an object in some or all of the FOV and can select a non-uniform laser scan point distribution (e.g. a higher density in a complex shaped region) based on the object classification.” ), wherein the scan area has an increased point density relative to another area of a field of view, of the LIDAR sensor, that includes the implement (O'Keeffe discloses that the laser scan can be adjusted to produce sections with different point densities. See Para. [0017], which discloses  “techniques provide for non-uniform laser pulse density by dynamically steering a laser based on data indicating the location of important features in the FOV (e.g. boundaries of an object, a person recognized in a digital image).”.);
 cause the LIDAR sensor to capture, with the increased point density, LIDAR data associated with the scan area (O’Keeffe discloses at Figure 3 and at Para. [0035] that LIDAR 305 can be “operable to generate increased laser pulse density in a region (e.g. 310a) surrounding the detected object.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the monitoring of objects around a work machine as disclosed in Nakazawa to include the dynamically adjustable LIDAR system of O’Keeffe, since providing an adjustable LIDAR system would enhance safety to those around the work machine because of  increased resolution from a higher point density image. 
              Those in the art would be motivated to combine the adjustable LIDAR system of O’Keeffe with the monitoring of objects around a work machine of Nakazawa because the ability to provide an adjustable point density would increase safety and protection at a job site since the operator can more “accurately recognizing a positional relationship between a work machine and an object around the work machine”. Nakazawa at Para. [0006].  
 process the LIDAR data to determine whether an object of interest is in an environment of the machine that is associated with the scan area (Nakazawa at Para. [0040] which discloses “based on the positions of the measurement points measured by the LiDAR 37, images indicative of the blade 14 and the object in front of the blade 14 are generated and displayed on the display 36.”); and
 perform an action based on the environment of the machine (Nakazawa at Par. [0045] discloses the action of displaying the image to an operator: ” the image 50 is generated and displayed on the display 36. The image 50 indicates the positions of at least the part of the work implement 3 and the object around the work machine 1.”).  
As per claim 16, Nakazawa and O’Keeffe disclose a system, wherein the implement information comprises at least one of:
 an operator input that identifies a setting associated with the position of the implement (Nakazawa at Para. [0045] discloses that “the input device 33 may be disposed in the operating cabin”.), or a sensor measurement that identifies the position of the implement (Nakazawa discloses at Para. [0042] “second controller 32 calculates and acquires the position data indicative of the blade 14 and the topography in front of the blade 14 from the measurement point data.”).  
As per claim 17, Nakazawa and O’Keeffe disclose a system, wherein the implement information identifies a set position of a plurality of positions of the implement (Nakazawa at Para. [0028] discloses “the movement of the work implement 3 such as raising or lowering is controlled according to the operation of the input device 33.”), and wherein the scan area is determined based on a point mapping that identifies coordinates of the scan area for the set position (Nakazawa at Figure 2, memory 321 and display 36, data is stored in the memory structure and Para. [0027] which discloses that “memory 321 stores programs and data for controlling the work machine 1.”), wherein the coordinates are based on the field of view of the LIDAR sensor (Nakazawa at Para. [0043] discloses “the image 50 is an image in which the work machine 1 and its surroundings are viewed from the left front viewpoint of the work machine 1.”).  
As per claim 18, Nakazawa and O’Keeffe disclose a system, wherein the implement information includes at least one of:
 an operator input associated with a setting for the position of the implement (Nakazawa at Figure 2, display 36, and at Para. [0008] which discloses “executed by a processor in order to display a topography around a work machine including a work implement and a position of the work implement on a display.”), or a sensor measurement that indicates the position of the implement  (Nakazawa at Para. [0007] discloses “processor acquires position data from the distances measured by the LiDAR. The position data indicates a position of at least the part of the work implement and a position of the object around the work machine.”).  
As per claim 19, Nakazawa and O’Keeffe disclose a system, wherein the controller, when processing the LIDAR data, is configured to:
 identify the object of interest in the environment (Nakazawa at Para. [0040] which discloses “based on the positions of the measurement points measured by the LiDAR 37, images indicative of the blade 14 and the object in front of the blade 14 are generated and displayed on the display 36.”); and
 analyze the object of interest to determine a status of an operation associated with the machine, wherein the controller, when performing the action (Nakazawa at Para. [0044] discloses “image 50 is updated in real time and displayed as a moving image. Therefore, when the work machine 1 is traveling or operating, the image 50 is changed and displayed according to a change in the surroundings of the work machine 1.”), is configured to:
 provide information associated with the status of the operation (Nakazawa at Par. [0045] discloses the action of displaying the image to an operator: ” the image 50 is generated and displayed on the display 36. The image 50 indicates the positions of at least the part of the work implement 3 and the object around the work machine 1.”).  
As per claim 20, Nakazawa and O’Keeffe disclose a system, wherein the controller, when performing the action, is configured to:
 indicate, via an operator interface of the machine, whether the environment includes the object of interest (Nakazawa at Para. [0040] which discloses “based on the positions of the measurement points measured by the LiDAR 37, images indicative of the blade 14 and the object in front of the blade 14 are generated and displayed on the display 36.”), or   provide, based on whether the environment includes the object of interest, navigation information to permit the machine to be controlled through the environment (Nakazawa at Para. [0044] discloses “when the work machine 1 is traveling or operating, the image 50 is changed and displayed according to a change in the surroundings of the work machine 1.”) .  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa and O’Keeffe as applied to claim 1 above, and further in view of Kiyota et al (US-20180209122-A1)(“Kiyota”).
As per claim 4, Nakazawa and O’Keeffe disclose a  method, wherein determining the scan area comprises:
 determining the position of the implement relative to the field of view of the LIDAR sensor (Nakazawa at Para. [0039] discloses “LiDAR 37 measures distances to the plurality of measurement points on the blade 14. Further, the LiDAR 37 measures distances to the plurality of measurement points on an object in front of the blade 14.”);
Nakazawa and O’Keeffe do not explicitly disclose determining a mask area associated with a portion of the implement.
Kiyota in the same field of endeavor discloses a system and method for monitoring the surroundings of a work machine. Kiyota discloses in Figure, a person detecting part 34, for isolating and tracking a person that may be in proximity to a work machine to activate or deactivate the machine based on the proximity of the person.  See Abstract and Figures 12-15.
 In particular, Kiyota discloses a process for determining a perimeter of a mask area associated with portions of the implement that are within the field of view (Kiyota at Para. [0062] discloses masking regions to block extraneous parts of an image “a hatched region of oblique lines sloping to the right represents a masked region M1 corresponding to the protruding region R1, and a hatched region of oblique lines sloping to the left represents a masked region M2 corresponding to the part of the body captured region R2.”), wherein the scan area corresponds to an area of the field of view that does not include the mask area (Kiyota at Para. [0061] discloses a target region “generates the normalized image TRgt5 of a target image having the target image region TRg5. Alternatively, the extracting part 31 may generate the normalized image TRgt5 and thereafter mask part of the normalized image TRgt5 corresponding to the identification process unsuitable regions.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the monitoring of objects around a work machine as disclosed in Nakazawa as modified by O’Keeffe to include the masking of regions of an area around a work machine to isolate a region of interest as disclosed by Kiyota, since preventing the contribution of unsuitable regions minimizes the effects of those region resulting in a more reliable object identifier around a work machine. 
              Those in the art would be motivated to combine the masking of regions of an area around a work machine to isolate a region of interest as disclosed by Kiyota to the monitoring of objects around a work machine of Nakazawa as modified with the adjustable LIDAR system of O’Keeffe, since such a modification results in the ability to isolate a work region and  provide an adjustable point density that would increase safety and protection at a job site since the operator can more “accurately recognizing a positional relationship between a work machine and an object around the work machine”. Nakazawa at Para. [0006].  
distributing a total quantity of LIDAR points of the LIDAR sensor throughout the scan area to provide the increased point density (O’Keeffe at Para. [0017] discloses ““techniques provide for non-uniform laser pulse density by dynamically steering a laser based on data indicating the location of important features in the FOV (e.g. boundaries of an object, a person recognized in a digital image).”.).  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa and O’Keeffe as applied to claim 8 above, and further in view of Kiyota et al (US-20180209122-A1)(“Kiyota”).
As per claim 11, Nakazawa and O’Keeffe disclose a  device, wherein the one or more processors, when determining the scan area, are configured to:
 determine the position of the implement relative to the field of view of the LIDAR sensor (Nakazawa at Para. [0039] discloses “LiDAR 37 measures distances to the plurality of measurement points on the blade 14. Further, the LiDAR 37 measures distances to the plurality of measurement points on an object in front of the blade 14.”);
Nakazawa and O’Keeffe do not explicitly disclose determining a mask area associated with a portion of the implement.
Kiyota in the same field of endeavor discloses a system and method for monitoring the surroundings of a work machine. Kiyota discloses in Figure, a person detecting part 34, for isolating and tracking a person that may be in proximity to a work machine to activate or deactivate the machine based on the proximity of the person.  See Abstract and Figures 12-15.
 In particular, Kiyota discloses a process to determine a perimeter of a mask area associated with portions of the implement that are within the field of view (Kiyota at Para. [0062] discloses masking regions to block extraneous parts of an image “a hatched region of oblique lines sloping to the right represents a masked region M1 corresponding to the protruding region R1, and a hatched region of oblique lines sloping to the left represents a masked region M2 corresponding to the part of the body captured region R2.”); and
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the monitoring of objects around a work machine as disclosed in Nakazawa as modified by O’Keeffe to include the masking of regions of an area around a work machine to isolate a region of interest as disclosed by Kiyota, since preventing the contribution of unsuitable regions minimizes the effects of those region resulting in a more reliable object identifier around a work machine. 
Those in the art would be motivated to combine the masking of regions of an area around a work machine to isolate a region of interest as disclosed by Kiyota to the monitoring of objects around a work machine of Nakazawa as modified with the adjustable LIDAR system of O’Keeffe, since such a modification results in the ability to isolate a work region and  provide an adjustable point density that would increase safety and protection at a job site since the operator can more “accurately recognizing a positional relationship between a work machine and an object around the work machine”. Nakazawa at Para. [0006].  
   redistribute LIDAR points of the LIDAR sensor from the mask area to the scan area to provide the increased point density (O’Keeffe at Para. [0017] discloses ““techniques provide for non-uniform laser pulse density by dynamically steering a laser based on data indicating the location of important features in the FOV (e.g. boundaries of an object, a person recognized in a digital image).”.).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zeng et al (US-20200293751-A1) discloses system and method for generating a three-dimensional point cloud data having adjustable  point cloud density. See Abstract, Para. [0062], and Figures 1-5.
Honkanen et al (US-20190250273-A1) discloses a laser range finder, Para. [0020, where the laser source can be modified to increase reflection point density in the vicinity of an object of interest such as a finger for gesture recognition. See Para. [0091] and Figures 1 & 11.
Rogan et al (US-9905032-B2) discloses a method for rendering objects in an environment where objects can be omitted based on a particular rule such as movement of the object. See Abstract and Figure 5.
Wei Mou (US-20170371348-A1) discloses controlling an autonomous vehicle using point cloud data generated by a LIDAR system. In particular, Mou discloses using  adjacent lidar points having a difference in depth or distance relative to a lidar point that is less than a threshold value to increase the size of a subset of lidar point cloud data points.  See Para. [0058] and Figure 6.

                                                                         Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661